Citation Nr: 1519718	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-19 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether the initial 10 percent rating that was assigned in a December 2006 rating decision for posttraumatic stress disorder (PTSD), effective June 26, 2006, was final, to include the question of whether the Veteran filed a timely notice of disagreement with the assigned 10 percent rating.  

2.  Entitlement to service connection for malignant neoplasm of the glottis, to include as due to herbicide exposure.

3.  Entitlement to service connection for leukoplakia, to include as due to herbicide exposure.

4.  Entitlement to service connection for a heart disability, claimed as pulmonary embolism and infarction and ischemic heart disease, to include as due to herbicide exposure. 
5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, to include as due to herbicide exposure or as secondary to service-connected PTSD.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disability, claimed as chronic obstructive pulmonary disease (COPD), emphysema, and asthma, to include as due to herbicide exposure.

7.  Entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure or as secondary to service-connected PTSD.  

8.  Entitlement to an effective date prior to June 26, 2009, for the grant of entitlement to nonservice-connected pension benefits.

9.  Entitlement to an effective date prior to June 26, 2009, for the grant of entitlement to special monthly pension based on the need for aid and attendance.

10.  Entitlement to death pension benefits.

11.  Whether accrued benefits in the amount of $3,513.30 for nonservice-connected pension and special monthly pension for aid and attendance were correctly calculated.

12.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for rheumatoid arthritis, to include as due to herbicide exposure.

13.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for pancreatitis, to include as due to herbicide exposure.

14.  Entitlement to service connection for psoriasis, to include as due to herbicide exposure.

15.  Entitlement to service connection for depression.

16.  Entitlement to service connection for irregular heartbeat, to include as due to herbicide exposure.

17.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

18.  Entitlement to service connection for the cause of the Veteran's death.

19.  Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.  He died in April 2010, and the appellant is his surviving spouse.  The Veteran's spouse has been recognized as the substituted appellant for purposes of receiving accrued benefits for some of the applicable issues in this case, while a substitution determination remains pending for other issues.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi; from an April 2011 rating decision by the Pension Management Center of the RO in Milwaukee, Wisconsin; and from April 2013 and May 2013 administrative decisions from the Jackson RO.

The June 2009 rating decision found that new and material evidence had not been received to reopen claims of entitlement to service connection for a respiratory disability and hypertension and denied entitlement to service connection for malignant neoplasm of the glottis, leukoplakia, pulmonary embolism and infarction, and erectile dysfunction.  The Veteran filed a notice of disagreement in June 2009, and these decisions were confirmed in a July 2009 rating decision.  Following the appellant's substitution for the Veteran for these claims, she was issued a statement of the case in May 2013, and she filed a VA Form 9 substantive appeal in July 2013.

The April 2011 rating decision and notice denied entitlement to service connection for the cause of the Veteran's death, death pension benefits, DIC benefits, and accrued benefits.  A notice of disagreement was received in May 2011, a statement of the case was issued in May 2013, and a substantive appeal was received in July 2013.  The broad claim of entitlement to accrued benefits has been subsumed into the remaining issues that are addressed herein.

During the course of this appeal, jurisdiction of the claims that were decided by the Pension Management Center in April 2011 has been transferred to the Jackson RO.

The claim of entitlement to service connection for a heart disability, claimed as pulmonary embolism and infarction and ischemic heart disease, was originally claimed by the Veteran as entitlement to service connection for pulmonary embolism and infarction.  Because these contentions clearly involve symptomatology associated with the heart (contentions which have become more pronounced following the Veteran's death), the Board has broadened the claim to more accurately reflect the Veteran and appellant's contentions.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The April 2013 administrative decision determined that accrued benefits totalling $3,513.30 were warranted.  The appellant filed a notice of disagreement with the amount of this award in July 2013.  A statement of the case was issued in July 2014, and the appellant filed a VA Form 9 substantive appeal in August 2014.

The May 2013 administrative decision found that the appellant had not filed a timely notice of disagreement with the December 2006 rating decision that granted entitlement to service connection for PTSD and assigned a 10 percent rating.  The appellant filed a notice of disagreement with the timeliness determination in July 2013.  She was issued a statement of the case in July 2014.  She filed a substantive appeal in August 2014.  

In addition to the above decisions, an April 2010 rating decision granted entitlement to nonservice-connected pension benefits and special monthly pension based on the need for aid and attendance, and assigned an effective date of June 26, 2009, for both of these benefits.  In January 2011, the appellant filed a notice of disagreement.  Because no statement of the case has been issued, the Board must take jurisdiction of these issues for the limited purpose of remanding them to the Agency of Original Jurisdiction (AOJ) to direct the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The April 2010 rating decision also found that new and material evidence had not been received to reopen the claims of entitlement to service connection for rheumatoid arthritis and pancreatitis; had denied the claims of entitlement to service connection for psoriasis, depression, and an irregular heartbeat; and had denied the claim of entitlement to a TDIU.  These claims must be remanded for the issuance of a substitution decision and, if substitution is granted, the appellant must be notified of her time limit for filing a notice of disagreement and, following the issuance of a statement of the case, submission of a substantive appeal.  

The issue of entitlement to an increased rating for PTSD was raised by the record, originally in a June 2009 statement.  This claim remained pending at the time of the Veteran's death, and has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

All issues except for the issue concerning the timeliness of the notice of disagreement with the December 2006 rating decision's assignment of an initial 10 percent rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  In a December 2006 rating decision, the Veteran was granted entitlement to service connection for PTSD and was assigned a 10 percent rating effective June 26, 2006.  

2.  The Veteran did not submit a notice of disagreement with the assigned PTSD disability rating within one year of the December 2006 rating decision notice letter; new and material evidence was not added to the record within one year of the notice letter to reopen the claim of entitlement to an initial rating in excess of 10 percent for PTSD.


CONCLUSIONS OF LAW

1.  A timely notice of disagreement was not filed to the December 2006 rating decision.  38 U.S.C.A. §§ 5103A, 7104, 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.301(a), 20.302(a) (2014).  

2.  The December 2006 rating decision assigning an initial 10 percent rating for PTSD is final.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b),  20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)).

As the law, and not the facts, is dispositive of the issue of whether the Veteran or the appellant filed a timely notice of disagreement with the initial 10 percent rating that was assigned for PTSD in the December 2006 rating decision, the duties to notify and assist imposed by the VCAA are not applicable to this issue.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

II.  Finality of December 2006 PTSD Rating Decision

In a December 2006 rating decision, the RO granted entitlement to service connection for PTSD and assigned a 10 percent rating effective June 26, 2006.  The Veteran was sent notice of this decision in December 2006, in which he was notified that he had one year from the date of the letter to appeal this decision and was given a VA Form 4107 explaining his appellate rights.  

No correspondence was received from the Veteran within one year of the December 2006 rating decision notice.  The next correspondence from the Veteran that pertains to the assigned disability rating for his PTSD was received by VA on June 26, 2009.  In this statement, the Veteran noted that he has "been diagnosed with post traumatic stress syndrome.  Should be an increase in rating for this."  In an August 2009 statement, the Veteran stated that VA "dropped the ball on your rating decision of 10% for post traumatic stress when in actuality the rating should have been for 100% rating."  

In an August 2010 statement, the appellant asserted that, "[a]t this time I have decided to appeal the 10% rating of P.T.S. if I have the rights to do so."  The RO interpreted the August 2010 statement as a notice of disagreement with the December 2006 rating decision and, in May 2013, issued an administrative decision finding that the appellant's August 2010 statement constituted an untimely notice of disagreement.  In July 2013, the appellant filed a notice of disagreement with the untimeliness determination.  In July 2014, the RO issued a statement of the case, and the appellant filed a VA Form 9 substantive appeal to perfect her claim in August 2014.  

A notice of disagreement with a determination by the agency of original jurisdiction must generally be filed within one year from the date that that agency mails notice of the determination to him or her; otherwise, that determination will become final.  38 C.F.R. § 20.302(a).  The Veteran's June 2009 and August 2009 statements and the appellant's August 2010 statement clearly fall outside of the one-year period following the issuance of the December 2006 rating decision.  Review of the record in the case at hand also reveals no written statement from the Veteran or his accredited representative within one year of the mailing of the December 2006 rating decision that can be interpreted as a notice of disagreement with the 10 percent disability rating that was assigned for his PTSD.  Therefore, the Board finds that a timely notice of disagreement has not been filed in connection with the claim of entitlement to an initial rating in excess of 10 percent for PTSD.

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, however, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

If new and material evidence is received during an applicable appellate period following an RO decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), such evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The Board has thoroughly reviewed the evidence received within one year of the December 2006 rating decision.  It notes that no private medical evidence was received during this period.  However, records that were generated by VA, including VA medical records, are considered to have been constructively of record at the time they were generated.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, the Board has reviewed VA medical records that were generated within one year of the December 2006 rating decision notice letter to determine whether any of this evidence may be considered new and material.  

The only potentially pertinent VA medical record from one year following the December 2006 rating decision notice is a February 2007 VA medical record that reflects the Veteran's antidepressant dosage had doubled since 2006.  The Board finds, however, that this does not necessarily reflect a worsening of the Veteran's PTSD since the issuance of the December 2006 rating decision.  It is not clear, for example, that the Veteran's medication was adequately controlling his symptoms when he was taking one-half of a 20-milligram tablet of Citalopram daily prior to February 2007.  The increase in dosage may have been an effort to increase the effectiveness of the medication at controlling the Veteran's symptoms,  rather than a measure that was taken to control a recent increase in psychiatric symptomatology.  Therefore, the Board finds that this evidence does not constitute new and material evidence to consider the claim to be reopened.

Even though the Board has found that no timely notice of disagreement has been submitted in connection with the assignment of the initial PTSD disability rating, as noted in the Introduction, the Board has found that the Veteran filed an increased rating claim during his lifetime that was received by VA on June 26, 2009.  The Board has referred this pending claim to the AOJ for appropriate development.  


ORDER

A timely notice of disagreement was not received for the claim of entitlement to an initial rating in excess of 10 percent for PTSD; the appeal is denied.


REMAND

A.  Malignant Neoplasm of the Glottis

The Veteran had claimed entitlement to service connection for malignant neoplasm of the glottis prior to his death.  He contended that this disability developed as a result of his exposure to Agent Orange during service, and the appellant has set forth the same contention.  

The Board finds it necessary to remand this claim to obtain an opinion on whether the Veteran's malignant neoplasm of the glottis was at least as likely as not related to service, to include related to his Agent Orange exposure either on a direct or presumptive basis.  In particular, it is necessary to obtain a medical opinion concerning whether the glottis is a part of the respiratory system for purposes of establishing presumptive service connection under 38 C.F.R. § 3.309(e).   

B.  Leukoplakia

The Veteran had also claimed entitlement to service connection for leukoplakia, which he believed was due to his Agent Orange exposure.  The medical evidence of record reflects that the Veteran was diagnosed with oral cavity leukoplakia of the left upper alveolar ridge as early as September 2003.  Because the Board is obtaining an opinion on malignant neoplasm of the glottis, it will also remand the leukoplakia claim for an etiology opinion.

C.  Heart Disability

In March 2009, the Veteran claimed entitlement to service connection for a pulmonary embolism and infarction, which he believed was due to his presumed in-service Agent Orange exposure.  The cardiac component of this claim has become more pronounced following the Veteran's death, with the appellant claiming in an October 2010 personal statement that the Veteran suffered from ischemic heart disease, which is a disability that is presumptively linked to Agent Orange exposure for VA compensation purposes.  See 38 C.F.R. § 3.309(e).  The Board finds that it is necessary to remand this claim in order to obtain a medical opinion with respect to whether the Veteran suffered from a disability that may be diagnosed as ishemic heart disease, or whether any pulmonary/heart disability that he is found to have had was at least as likely as not related to service, to include related to his Agent Orange exposure either on a direct or presumptive basis.  



D.  Hypertension 

The Veteran had also claimed entitlement to service connection for hypertension, which he believed was caused by his exposure to Agent Orange during service, or was caused or aggravated by his service-connected PTSD.  The Veteran noted in his June 2009 notice of disagreement that "[s]tress can cause hypertension or at least contribute to it making it worse.  Stress did occur during active duty & [I] continue to be under stress.  Have been diagnosed with post traumatic stress syndrome."  

This claim was initially denied by the RO in a December 2006 rating decision that the Veteran did not appeal.  Before this claim may be considered on its merits, the appellant must submit new and material evidence.  New and material evidence is evidence that has not been previously submitted for VA consideration that relates to an unestablished fact necessary to substantiate the claim.  This claim was previously denied because, while the Veteran was found to have a current hypertension diagnosis, he did not have hypertension in service, at separation, or within one year of his separation from service.  

The Board notes that information obtained during the requested heart disabilities examination may be pertinent to the hypertension claim.  Because such development is already being conducted, the Board will remand the hypertension claim for an opinion concerning whether the Veteran's hypertension was related to service, to include his conceded in-service Agent Orange exposure and his service-connected PTSD.  The Board will therefore defer consideration of the new and material evidence aspect of this claim at this time, pending receipt of the medical opinion that is being requested.  

E.  Respiratory Disability 

The Veteran had also claimed entitlement to service connection for a respiratory disability, claimed as COPD, emphysema, and asthma.  This claim was initially denied by the RO in a December 2006 rating decision that the Veteran did not appeal.  Before this claim may be considered on its merits, the appellant must submit new and material evidence.  In the case at hand, the respiratory disability claim was previously denied based on the absence of an in-service diagnosis or of a diagnosis of a chronic disability at separation.  

The Board will not determine whether new and material evidence has been submitted at this time, as it notes that the medical opinion that is being obtained in connection with the heart disability claim may be potentially relevant to the respiratory disability claim.  Therefore, the Board will defer consideration of the respiratory disability claim until the appropriate medical opinion is obtained and associated with the claims file.  

F.  Erectile Dysfunction

The Veteran had also claimed entitlement to service connection for erectile dysfunction, including as due to in-service Agent Orange exposure.  He had also claimed that this disability developed secondary to, or was aggravated by, service-connected PTSD.  This latter theory of entitlement also includes the contention that the Veteran's antidepressants may have caused or aggravated his erectile dysfunction.  The Board finds it necessary to remand this claim to obtain an etiology opinion.  

G.  Claims Awaiting a Statement of the Case

The April 2010 rating decision, in relevant part, granted entitlement to nonservice-connected pension benefits and special monthly pension based on the need for aid and attendance.  Each of these benefits was assigned an effective date of June 26, 2009.  In a January 2011 statement, the appellant asserted that "[t]he accrued benefits that was approved April 19, 2010 for a nonservice connected pension & special monthly comp. based on need of aid & attendance that established effective date to go back to June 26, 09.... should have establish[ed] date of June 26, 06."  The appellant's January 2011 statement constitutes a valid, timely notice of disagreement with the effective date that was established for these two claims.  Because no statement of the case has been issued with respect to these issues, the Board must take jurisdiction over them for the limited purpose of remanding them to direct the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

H.  Pension Benefits 

This category of claims consists of the appellant's objections concerning the amount that she received for nonservice-connected pension benefits and special monthly compensation benefits based on the need for aid and attendance of another person.  It also contains arguments that are relevant to her claim of entitlement to death pension benefits.  

Separate from the appellant's contentions concerning the effective date of the grants of the nonservice-connected pension and aid and attendance benefits, she also objects to the amount that she was awarded for these benefits.  In her August 2014 substantive appeal, the appellant notes that "[t]he $3,500.00 [that she was paid for accrued benefits] would not begin to cover the personal loans I had to acquire in order to care for my late spouse/Vietnam Vet."  She also stated that "[a] review of all his medical records should be evidence of the extent of his needs/care that had to be given."  

The Board notes that the April 2013 administrative decision in which the appellant was notified that she had been granted accrued benefits totaling $3,513.30 does not include an explanation of the basis for awarding this amount.  Nor is such information provided in the May 2013 statement of the case, which merely notes that the prior decision had "determined that accrued benefits were warranted for nonservice-connected pension benefits with special monthly pension for aid and attendance which had been granted but not paid prior to the veteran's death."  

The Board finds it necessary to remand this claim for an accounting of the precise basis on which the total of $3,513.30 was calculated.  In particular, it is necessary to determine the amount of unreimbursed medical expenses that were taken into consideration in determining the nonservice-connected pension rate, as the appellant appears to be suggesting that the accrued benefits that she was paid do not adequately account for the amount of unreimbursed medical expenses that she and the Veteran bore.  Following the AOJ's calculation of the nonservice-connected pension and special monthly pension benefits that the Veteran was found to have been entitled to during his lifetime, the appellant should be requested to submit information on any unreimbursed medical expenses that do not appear to have been considered in arriving at the $3,513.30 figure.  

Because the amount of the appellant's own unreimbursed medical expenses is relevant to determining whether she is entitled to death pension benefits, the Board finds that this issue must also be remanded.

I.  Claims Denied in the April 2010 Rating Decision 

The claims involving whether new and material evidence has been received to reopen the claims of entitlement to service connection for rheumatoid arthritis and pancreatitis; the claims of entitlement to service connection for psoriasis, depression, and an irregular heartbeat; and the claim of entitlement to a TDIU were all denied by rating decision in April 2010.  The Veteran received notice of these decisions days before his death.  

As noted in an April 2013 deferred rating decision and in a May 2013 statement of the case addressing several service connection claims that were deemed to have been pending at the time of the Veteran's death, and consistent with 38 C.F.R. § 3.1010(c)(2) (2014), the RO has determined that the appellant's June 2010 submission of a VA Form 21-534, "Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable)," constitutes a substitution request with respect to the issues that were the subject of the June 2009 rating decision and notice of disagreement.  As noted above, in May 2013, the RO issued a statement of the case with respect to the claims that were denied in the June 2009 rating decision, and the appellant filed a VA Form 9 to perfect a timely substantive appeal in July 2013.

The Board notes, however, that the issues that were denied in the April 2010 rating decision are also considered to be claims that were pending at the time of the Veteran's death:

A claim is also considered to be pending if, at the time of the claimant's death, the agency of original jurisdiction has made a decision on the claim, but the claimant has not filed a notice of disagreement, and the period allowed by law for filing a notice of disagreement has not expired.

38 C.F.R. § 3.1010(g)(1)(i).  

In the case at hand, the April 2010 rating decision had been issued and had been mailed to the Veteran five days before his death.  At the time of his death, he had almost one full year remaining to file a notice of disagreement.  It appears that the RO may have only recognized jurisdiction over the issues that were adjudicated in the April 2010 rating decision for the limited purpose of determining whether accrued benefits should be awarded and that no decision has been made on whether the appellant's pending request to be substituted for the Veteran for the April 2010 rating decision has been made.  Pursuant to 38 C.F.R. § 3.1010(e), the AOJ must decide the appellant's outstanding substitution request with respect to the April 2010 rating decision.  It is therefore necessary to remand the claims of whether new and material evidence has been received to reopen the claims of entitlement to service connection for rheumatoid arthritis and pancreatitis; the claims of entitlement to service connection for psoriasis, depression, and an irregular heartbeat; and the claim of entitlement to a TDIU so that a determination may be made on the appellant's outstanding substitution request.

If the substitution request is granted, the Board reminds the appellant that the Veteran had not filed a notice of disagreement with the April 2010 rating decision prior to his death.  If the appellant in this case is granted substitution with respect to the April 2010 rating decision, she will be required to file a timely notice of disagreement to initiate an appeal.  38 C.F.R. § 3.1010(f)(3) (2014) ("The substitute must complete any action required by law or regulation within the time period remaining for the claimant to take such action on the date of his or her death.")  Under the applicable regulation, "[t]he time remaining to take such action will start to run on the date of the mailing of the decision granting the substitution request." 38 C.F.R. § 3.1010(f)(3) (2014).  In the case at hand, the appellant will have almost one full year from the date of notification of a grant of substitution to file a notice of disagreement to initiate an appeal of any issue that was denied in the April 2010 rating decision.  

J.  Inextricably Intertwined Claims

The Board notes that the claims of entitlement to service connection for the cause of the Veteran's death and entitlement to DIC benefits under 38 U.S.C.A. § 1318 are inextricably intertwined with the other claims being remanded.  Therefore, the Board must defer adjudication of these claims until the development of the remaining claims is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must issue a statement of the case with respect to the issues of entitlement to an effective date prior to June 26, 2009, for the grant of (1) nonservice-connected pension benefits, and (2) special monthly pension based on the need for aid and attendance.  The appellant must be notified that she must file a timely substantive appeal (VA Form 9) in order to perfect an appeal of these issues.  

2.  The AOJ must provide the appellant with a clear, specific accounting of the income and expenses that were considered when calculating the payment of $3,513.30 that she was awarded in accrued benefits for the Veteran's nonservice-connected pension and special monthly pension for aid and attendance.  

The appellant should then be asked to submit any pertinent information that she believes was not considered when this award was calculated.  In particular, the appellant should be asked to provide information of all unreimbursed medical expenses that she and the Veteran paid during the period for which nonservice-connected pension and special monthly pension had been granted.  Separately, she should also be asked to submit any new evidence of her own unreimbursed medical expenses.  Based on any information that is submitted by the appellant, the AOJ should recalculate the nonservice-connected pension and special monthly pension awards, and should redetermine whether death pension is warranted.

3.  The AOJ must issue a substitution decision with respect to the claims of (a) whether new and material evidence has been received to reopen the claim of entitlement to service connection for rheumatoid arthritis; (b) whether new and material evidence has been received to reopen the claim of entitlement to service connection for pancreatitis; (c) entitlement to service connection for psoriasis; (d) entitlement to service connection for depression; (e) entitlement to service connection for an irregular heartbeat; and (f) entitlement to a TDIU.  

If the substitution claim is granted, the appellant should be notified of the amount of time she has to file a notice of disagreement with any of the above issues pursuant to 38 C.F.R. § 3.1010(f)(3) (2014).  She must also be provided notice that, if she files a timely notice of disagreement, she will be issued a statement of the case and must then file a timely VA Form 9 substantive appeal in order to perfect appeals of any of these issues.  

4.  Send the claims file to a qualified examiner to obtain an opinion with respect to the claims of entitlement to service connection for malignant neoplasm of the glottis and leukoplakia.  Following review of the claims file, please provide opinions with respect to the following:

(a)  Does the Veteran's malignant neoplasm of the glottis qualify as a "respiratory cancer"?  

(b)  Please determine whether the Veteran's malignant neoplasm of the glottis or leukoplakia was at least as likely as not (a 50 percent probability or greater) caused by or otherwise related to the Veteran's military service.  The answer to this question should contemplate whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed disability was actually a result of his Agent Orange exposure, independent from any VA presumptions.

A complete rationale, with discussion of pertinent medical principles and evidence of record, must be provided.

5.  Send the claims file to a qualified examiner to obtain an opinion with respect to the claims of entitlement to service connection for a heart disability (claimed as pulmonary embolism and infarction and ischemic heart disease) and hypertension.  Following review of the claims file, please provide opinions with respect to the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran had a heart disability that qualifies as ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable and Prinzmetal's angina)?  

(b)  Please determine whether the Veteran had a pulmonary/heart disability or hypertension that was at least as likely as not (a 50 percent probability or greater) caused by or otherwise related to the Veteran's military service.  The answer to this question should contemplate whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed disability was actually a result of his Agent Orange exposure, independent from any VA presumptions.

(c)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension was caused or aggravated by his service-connected PTSD?  In explaining this opinion, please discuss any pertinent literature on the relationship between PTSD and hypertension.  

A complete rationale, with discussion of pertinent medical principles and evidence of record, must be provided.

6.  Send the claims file to a qualified examiner for an opinion with respect to whether the Veteran's erectile dysfunction was at least as likely as not (a 50 percent probability or greater) caused or aggravated by (a) Agent Orange exposure, or (b) his PTSD, to include as related to medication the Veteran was taking for psychiatric symptomatology.

Any opinion that is given should include a complete rationale with citation to pertinent medical literature.

7.  After the development requested above has been completed, readjudicate the issues on appeal, including the inextricably intertwined claims of entitlement to service connection for the cause of the Veteran's death and entitlement to DIC benefits under 38 U.S.C.A. § 1318.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


